Consolidated Statements of Financial Position [unaudited] As at October 31 [millions of US dollars] 2007 2006 (Revised Note 17) Assets Current Cash and cash equivalents $ 259 $ 253 Short-term investments 91 135 Accounts receivable 284 229 Unbilled revenue 99 121 Inventories 134 86 Income taxes recoverable 54 42 Current portion of future tax assets 45 - Prepaid expenses and other 21 21 Assets held for sale [note 7] 1 196 988 1,083 Property, plant and equipment 390 339 Future tax assets 4 37 Long-term investments and other 284 170 Goodwill 797 417 Intangibles 601 338 Total assets $ 3,064 $ 2,384 Liabilities and Shareholders’ Equity Current Accounts payable and accrued liabilities $ 391 $ 239 Deferred revenue 71 93 Income taxes payable 57 8 Future tax liabilities 10 - Current portion of long-term debt 94 20 Liabilities related to assets held for sale [note 7] - 114 623 474 Long-term debt 290 374 Deferred revenue 16 17 Other long-term obligations 29 23 Future tax liabilities 182 82 Minority interest 1 - $ 1,141 $ 970 Shareholders’ equity Share capital [note 5] 502 572 Retained earnings 945 495 Cumulative translation adjustment n/a 347 Accumulated other comprehensive income [note 4] 476 n/a 1,923 1,414 Total liabilities and shareholders’ equity $ 3,064 $ 2,384 See accompanying notes n/a
